Citation Nr: 1046298	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  97-26 607A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD) from March 12, 2001 to 
March 20, 2008, and 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By 
that rating action, the RO granted service connection for PTSD 
and assigned initial 30 and 50 percent evaluations, effective 
March 12, 2001 and March 21, 2008, respectively.  The Veteran 
appealed the RO's April 2008 rating action to the Board. 


FINDINGS OF FACT

1.  The Veteran served on active duty from March 1952 to April 
1972.

2.  On August 13, 2009, the RO was notified that the Veteran had 
died in mid- 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter 
of law, Veteran's claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the Veteran and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Veteran for purposes of processing the claim to completion.  Such 
request must be filed not later than one year after the date of 
the Veteran's death.  See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


